DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-11 and 15-20 have been elected, are pending, and are rejected.
Claims 12-14 have been cancelled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1: Claim 1 recites a growth curve information selecting unit. However, as mentioned above in the 35 U.S.C. 112(f) notification above, there is no corresponding disclosure in the Applicant’s specification that provides sufficient structure to the limitation. The specification only discloses the function of the growth curve information selecting unit, such as in paragraph [0022], and that it is included within the information processing unit in paragraph [0021], but does not disclose what structure performs the limitation.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Regarding Claim 1: Claim 1 recites a growth curve information selecting unit. However, the specification does not disclose sufficient structure for the unit and how it performs the function, as discussed above. It is not clear whether the unit is a form of hardware or purely software.
For the sake of compact prosecution, the growth curve information selecting unit will be interpreted as software within the information processing unit.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-11, and 15-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-8, 10-11, and 15-20 are directed to a system, which is an apparatus. Therefore claims 1-8 and 10-11 are directed to one of the four statutory categories of invention.
Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of determining a shoe replacement time based on growth trends:
stores a plurality of patterns of growth curve information;
age information of a customer is entered; and
refers to the age information to select growth curve information corresponding to food length measured by the measurement unit, from among the plurality of patterns of growth curve information. 

The recited limitations above set forth the process for determining a shoe replacement time based on growth trends. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 1 does recite additional elements, such: 
a measurement unit that measure foot length;
a growth curve information storage unit;
an age information input unit;
a growth curve information selection unit;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims recite a measurement unit, the measure unit is only pre-solution activity to provide a foot length. The claim limitation is recited at a very high level of generality of simply providing a foot length, and as disclosed in paragraph [0010] of Applicant’s specification, the unit can be any configuration that can notify the information processing device of the measured foot length. Thus, it is merely utilizing a known technology to perform as it is well known to function to provide the measurement. Furthermore, the growth curve information storage unit and age information input unit are also described at a very high level of generality, such as simply being any non-volatile memory or input port (specification: [0014-0015]). The very high level of generality suggest that the components are very well known devices that are leveraged only to implement the abstract idea onto a technical environment to be performed on a device over a network.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (age information of a customer is entered…, etc.), performing repetitive calculations (refers to the age information to select…, etc.), and storing and retrieving information in memory (stores a plurality of patterns…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 10 (system), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 10 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 10 is rejected for at least similar rationale as discussed above.

Dependent claims 2-8, 11, and 15-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining a shoe replacement time based on growth trends. Thus, each of claims 2-8, 11, and 15-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-8, 11, and 15-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweitzer (US 20090094138 A1).

Regarding Claim 10: Sweitzer discloses a system comprising:
an input unit into which age information of a customer is entered; Sweitzer discloses the user providing inputs to the system, including a date of birth (age) (Sweitzer: [0064]; see also: [0022]; [0074]; [0097]; [0111]).
an age information recording unit in which age information of a customer entered into the input unit is recorded; Sweitzer discloses the user providing inputs to the system to a user account, including a date of birth (age) (Sweitzer: [0064]; see also: [0022]; [0074]; [0097]; [0111]).
a period information recording unit in which period information determined in advance based on ages is recorded; Sweitzer discloses growth curves that are linked from databases of clinical sources that provide the growth rate of body measurements with the age (Sweitzer: [0117]; see also: [0036]; [0049]; [0238]).
a determination unit that determines a replacement time for shoes based on age information recorded in the age information recording unit and period information recorded in the period information recording unit. Sweitzer discloses projecting the date on which a user is expected to outgrow their current size code using clinical growth data selected from the user inputs (Sweitzer: [0107-0108]; see also: [0038]; [0079]; [0100]). Such a growth curve with the child’s measurements and the brand sizes would project the various times a child would need to go up an additional size.

Regarding Claim 11: Sweitzer discloses the limitations of claim 10 above.
Sweitzer further discloses a notification unit that notifies the customer of a replacement time based on determined by the determination unit. Sweitzer discloses notifying a consumer of the expected date the consumer will outgrow the size of clothing (Sweitzer: [0038]; [0149]; [0204]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Sweitzer (US 20090094138 A1) in view of Leedy (US 9,019,359 B2).

Regarding Claim 1: Sweitzer disclosed a system comprising:
a growth curve information storage unit that stores a plurality of patterns of growth curve information; Sweitzer discloses growth curves that are linked from databases of clinical sources (Sweitzer: [0117]; see also: [0036]; [0049]; [0238]).
an age information input unit into which age information of a customer is entered; Sweitzer discloses the user providing inputs to the system, including a date of birth (age) (Sweitzer: [0064]; see also: [0022]; [0074]; [0097]; [0111]).
a growth curve information selecting unit that refers to the age information to select growth curve information corresponding to foot length, from among the plurality of patterns of growth curve information. Sweitzer discloses selecting the growth curve based on the inputs of age and body measurements (Sweitzer: [0116-0117]; see also: [0079]; [0107-0108]; [0215]).

Sweitzer does not explicitly disclose a measurement unit that measures foot length. Notably, however, Sweitzer does disclose taking body measurements, including foot length (Sweitzer: [0074]), and providing guidance on how to correctly take the measurements (Sweitzer: [0070]).
To that accord, Leedy does teach a measurement unit that measures foot length. Leedy teaches a device that is used to measure foot length (Leedy: col. 1, ln. 27-43; see also: col. 3, ln. 52-67; Fig. 1-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the foot length measuring device to the invention of Sweitzer. One of ordinary skill in the art would have been motivated to do so in order to provide a easy to use and readily transportable foot measuring device for the selection of appropriate size of shoe (Leedy: col. 1, ln. 10-23).

Regarding Claim 2: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit. Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).

Regarding Claim 3: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a determination unit that determines a replacement time for shoes based on growth curve information selected by the growth curve information selecting unit. Sweitzer discloses projecting the date on which a user is expected to outgrow their current size code using clinical growth data selected from the user inputs (Sweitzer: [0107-0108]; see also: [0038]; [0079]; [0100]).

Regarding Claim 4: Sweitzer in view of Leedy discloses the limitations of claim 3 above.
Sweitzer further discloses the determination unit determines a replacement time for shoes based on the purchase history and the age information. Sweitzer discloses an account database to store a consumer’s purchase history and determining a projected date to when a consumer will outgrow their current size code (Sweitzer: [0107]; [0217]; see also: [0038]; [0079]; [0116]).

Regarding Claim 5: Sweitzer in view of Leedy discloses the limitations of claim 3 above.
Sweitzer further discloses a replacement time notification unit that notifies the customer of a replacement time based on determination by the determination unit. Sweitzer discloses notifying a consumer of the expected date the consumer will outgrow the size of clothing (Sweitzer: [0038]; [0149]; [0204]).

Regarding Claim 6: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses wherein the growth curve information selecting unit selects growth curve information by referring to at least one of information regarding genders and information regarding races. Examiner notes that Applicant recites at least one of in the claim. Sweitzer discloses using the gender, age, and body measurements to determine the relative growth curve for the consumer (Sweitzer: [0116]; see also: [0064]; [0071]).


Regarding Claim 7: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a product information storage unit that stores product information of shoes; Sweitzer discloses a product portfolio for retailers that includes the apparel and footwear product details (Sweitzer: [0055]; Fig. 2; see also: [0082]; [0094]).
a shoes selecting unit that selects, from the product information, shoes appropriate for foot length obtained based on the growth curve information and the age information. Sweitzer discloses product suggestions that match the consumer’s size and preferences (Sweitzer: [0153]; see also: [0082]; [0094]; [0226-0228]).

Regarding Claim 8: Sweitzer in view of Leedy discloses the limitations of claim 7 above.
Sweitzer further discloses a product information notification unit that performs notification of information regarding product information selected by the shoes selecting unit. Sweitzer discloses a notification including the suggestions for products that match the consumer’s projected size and preferences (Sweitzer: [0153]; see also: [0091]; [0151]).

Regarding Claim 9: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer does not explicitly teach a system comprising:
a measurement assisting tool movable on a placement surface on which a foot is placed, the measurement assisting tool comprising:
a main body that includes a bottom surface of an L shape to be in contact with the placement surface, 
an upper surface of an L shape facing the side opposite to the bottom surface; and 
a calibration mark provided on the upper surface;
an imager capable of capturing an image that at least includes the calibration mark and the tip of a foot; and
a foot length determination unit that determines foot length based on the positions of the calibration mark and the tip of the foot included in an image captured by the imager.

To that accord, Leedy does teach a measurement assisting tool movable on a placement surface on which a foot is placed, the measurement assisting tool comprising:
a main body that includes a bottom surface of an L shape to be in contact with the placement surface, 
an upper surface of an L shape facing the side opposite to the bottom surface; and 
a calibration mark provided on the upper surface;
an imager capable of capturing an image that at least includes the calibration mark and the tip of a foot; and
a foot length determination unit that determines foot length based on the positions of the calibration mark and the tip of the foot included in an image captured by the imager.
Leedy teaches a foot guide that is attached to the top surface that produces L shapes for the foot placement that is marked with one or more lines set a known distance apart (Leedy: col. 4, ln. 25-39; see also: col. 11, ln. 22-46; Fig. 1-12), a system for images of the feet with the measurement apparatus (Leedy: col. 13, ln. 25-37; see also: Fig. 1-12), and calculating the various dimensions of the feet from the image of the foot with the marked lines (Leedy: col. 11, ln. 22-46; see also: Fig. 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the apparatus described above to the invention of Sweitzer. One of ordinary skill in the art would have been motivated to do so in order to provide a easy to use and readily transportable foot measuring device for the selection of appropriate size of shoe (Leedy: col. 1, ln. 10-23).



Regarding Claim 15: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).
wherein the foot length information management system further comprises a determination unit that determines a replacement time for shoes based on growth curve information selected by the growth curve information selecting unit. Sweitzer discloses projecting the date on which a user is expected to outgrow their current size code using clinical growth data selected from the user inputs (Sweitzer: [0107-0108]; see also: [0038]; [0079]; [0100]).

Regarding Claim 16: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).
wherein the growth curve information selecting unit selects growth curve information by referring to at least one of information regarding genders and information regarding races. at least one of in the claim. Sweitzer discloses using the gender, age, and body measurements to determine the relative growth curve for the consumer (Sweitzer: [0116]; see also: [0064]; [0071]).

Regarding Claim 17: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).
a product information storage unit that stores product information of shoes; Sweitzer discloses a product portfolio for retailers that includes the apparel and footwear product details (Sweitzer: [0055]; Fig. 2; see also: [0082]; [0094]).
a shoes selecting unit that selects, from the product information, shoes appropriate for foot length obtained based on the growth curve information and the age information. Sweitzer discloses product suggestions that match the consumer’s size and preferences (Sweitzer: [0153]; see also: [0082]; [0094]; [0226-0228]).

Regarding Claim 18: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).
a determination unit that determines a replacement time for shoes based on growth curve information selected by the growth curve information selecting unit; Sweitzer discloses projecting the date on which a user is expected to outgrow their current size code using clinical growth data selected from the user inputs (Sweitzer: [0107-0108]; see also: [0038]; [0079]; [0100]).
a history recording unit in which a purchase history for shoes is recorded; Sweitzer discloses an account database to store a consumer’s purchase history (Sweitzer: [0217]).
wherein the determination unit determines a replacement time for shoes based on the purchase history and age information; Sweitzer discloses an account database to store a consumer’s purchase history and determining a projected date to when a consumer will outgrow their current size code (Sweitzer: [0107]; [0217]; see also: [0038]; [0079]; [0116]).

Regarding Claim 19: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).

Sweitzer further discloses a replacement time notification unit that notifies the customer of a replacement time based on determination by the determination unit. Sweitzer discloses notifying a consumer of the expected date the consumer will outgrow the size of clothing (Sweitzer: [0038]; [0149]; [0204]).

Regarding Claim 20: Sweitzer in view of Leedy discloses the limitations of claim 1 above.
Sweitzer further discloses a system comprising:
a foot length recording unit in which past foot length is recorded; Sweitzer discloses using measurement information supplied in the past (Sweitzer: [0118]; see also: [0023]; [0065]; [0277]).
wherein the growth curve information selecting unit selects growth curve information based on foot length recorded in the foot length recording unit and foot length measured by the measurement unit; Sweitzer discloses projecting a trend line using body measurement inputs supplied to the system and calculating the growth curve that the trend falls into as provided by health authorities (Sweitzer: [0118]; see also: [0079]; [0113]; [0149]).
wherein the growth curve information selecting unit selects growth curve information by referring to at least one of information regarding genders and information regarding races. Examiner notes that Applicant recites at least one of in the claim. Sweitzer discloses using the gender, age, and body measurements to determine the relative growth curve for the consumer (Sweitzer: [0116]; see also: [0064]; [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marks (US 20160081435 A1): Marks discloses a system for recommending footwear based on scan data of a user's feet. Information of estimated future growth, using previous measurements and average growth rates, can be used to recommend the proper size..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.K./Examiner, Art Unit 3625       
                                                                                                                                                                                    /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625